ACCEPTED
                                         04-15-00586-CV
04-15-00586-CV               FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                    9/17/2015 5:26:44 PM
                                          KEITH HOTTLE
                                                  CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 09/17/2015 5:26:44 PM
                     KEITH E. HOTTLE
                          Clerk